Judgment, Supreme Court, New York County (John Bradley, J.), rendered November 21, 2000, convicting defendant, after a jury trial, of criminal possession of a controlled substance in the third and fourth degrees, and sentencing him, as a second felony offender, to concurrent terms of 41/2 to 9 years and 3 to 6 years, respectively, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence. There is no basis for disturbing the jury’s determinations concerning credibility. There was ample evidence of possession of drugs with intent to sell, including the officers’ observation of defendant exchanging an object for money, the drugs recovered from defendant’s person, and the manner in which the drugs were packaged (see People v Ranson, 251 AD2d 263 [1998], lv denied 92 NY2d 985 [1998]). We have considered and rejected defendant’s remaining arguments, including those contained in his pro se supplemental brief. Concur—Buckley, P.J., Nardelli, Tom, Mazzarelli and Sullivan, JJ.